Case 7:21-cr-00083-VB Document 30 Filed 09/16/21 Page 1 of 1
Case 7:21-cr-00083-VB Document 29 Filed 09/15/21 Page 1 of 1

Louis V. Fasulo, Esq.— NY & NJ
Samuel M. Braverman, Esq.— NY & NJ
Charles Di Maggio, Esq— NY & CO

www.FBDMLaw.com
SBraverman@fbdmlaw.com

@
ee

FASULO BRAVERMAN & DI MAGGIO, LLP

ATTORNEYS AT LAW

 

 

 

Via Electronic Filin

Hon. Vincent L. Briccetti
United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

 

 

    
    
   
 
  
      
   
   
  
    
 

Re: United States v. Tylik Wilson Brown
Dkt. 21 Cr. 0083

Dear Judge Briccetti,
I represent Mr. Wilson Brown in the above-captioned matter. Pursuant to this Court’s

Order dated August 16th, 2021, defense motions wefe due by September 16th. I write to
nday, September 20, 2021 to file any

  

I have consulted with the Governm
your consideration,

APPLICATION GRANTED

i

Vincent L, Briccetti , U.S.D.J.

Deitel”
te Plains, NY

RD Lure Warton) ve 9 2/lr/. Opporihron /s/ Samuel M. Braverman

Samuel M. Braverman, Esq.

dua ( O}l g [ 4, dtr Fasulq Braverman & Di Maggio, LLP

lft [«/ 225 Broadway, Suite 715
y, Ne ork, New York 10007

Tel (212) 566-6213

ey consent to this request. I thank you for

Respectfully submitted,

 

  
 
 

a

 

225 Broadway, Suite 715 505 Eighth Avenue, Suite 300 1086 Teaneck Rd, Suite 3A
New York, New York 10007 New York, New York 10018 Teaneck, New Jersey 07666
Tel (212) 566-6213 Tel (212) 967-0352 Tel (201) 569-1595

Fax (212) 566-8165 Fax (201) 596-2724 Fax (201) 596-2724
